Citation Nr: 0527903	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  05-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a fractured neck, as a consequence of 
VA treatment received in August 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 until 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his notice of disagreement (NOD) in 
December 2004, a Statement of the Case (SOC) was issued in 
July 2005, and the veteran perfected his appeal later that 
month.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for a fractured neck in 
a January 2003 rating decision, since the evidence did not 
reflect the veteran's neck was fractured. 

2.  The veteran failed to timely perfect his appeal of the 
January 2003 rating decision.  

3.  The evidence of record submitted since January 2003 fails 
to show that the veteran's neck was broken during VA 
treatment. 


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying compensation 
under 38 U.S.C.A. § 1151 for degenerative disc disease of the 
cervical spine is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004). 

2.  Evidence received since the January 2003 rating decision 
is not new and material; therefore, the claim for 
compensation under 38 U.S.C.A. § 1151 for degenerative disc 
disease of the cervical spine is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for degenerative disc disease of the cervical spine was 
denied by a January 2003, and the veteran failed to file a 
timely substantive appeal.  Rating decisions are final if not 
appealed, and, as such, the 2003 decision became final.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2004).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the record reflects that in April 2001, the 
veteran submitted an application for benefits pursuant to 
38 U.S.C.A. § 1151, contending that his neck was broken 
during an X-ray evaluation of his thyroid in August 2000.  
Contemporaneous records showed that in addition to having an 
enlarged thyroid, the veteran also had cervical spine disc 
space narrowing, hypertrophic spurring, degenerative changes, 
and disc protrusion, which were productive of pain.  No 
fractures were revealed by the records, and the claim was 
denied in a January 2003 decision.  As indicated above, the 
veteran did not timely perfect an appeal of this decision and 
it became final.  

The evidence associated with the claims file since January 
2003, (testimony from the veteran and his wife, and VA 
treatment records), is cumulative in that the testimony 
merely restates the earlier contention, and the records still 
fail to show the presence of any cervical spine fracture, or 
the residuals of such an injury.  As such, the Board finds 
that the evidence is not new and material under the current 
regulations, because it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Accordingly, new and 
material evidence having not been submitted, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 remains 
denied.

II.  Veterans Claims Assistance Act Compliance

The Board must also address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in September 2004, prior to the initial AOJ decision.  This 
letter advised the veteran of all of the elements required by 
the Pelegrini II Court as stated above.  In addition, he was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  The SOC also notified 
the veteran of the specific reasons why this particular claim 
was denied, and the information and evidence needed to 
substantiate the claim. 

With respect to VA's duty to assist, VA has acquired VA 
outpatient records dating back to the date of the alleged 
neck injury, and the veteran testified that he had not 
received any private medical treatment for his neck.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.  Additionally, the veteran testified before 
a decision review officer in an informal hearing, and the 
veteran was offered the opportunity to testify before the 
Board, but he declined.  Examinations are not required prior 
to a claim being reopened.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.



ORDER

New and material evidence having not been submitted, the 
previously denied claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for a fractured neck, as a result of VA 
treatment in August 2000, is not reopened, and the appeal is 
denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


